Judgment, Supreme Court, New York County (Jane S. Solomon, J.), entered January 23, 2009, dismissing this proceeding to annul an administrative order of respondent Public Employment Relations Board, unanimously affirmed, without costs.
The agency determination was neither irrational nor arbitrary and capricious (Swakeen v New York City Health & Hosps. Corp., 39 AD3d 287 [2007], lv denied 9 NY3d 809 [2007]). Ample evidence in the record supports the conclusion that the administrative law judge’s credibility determinations should not be *568disturbed (see Matter of D’Augusta v Bratton, 259 AD2d 287 [1999]). Furthermore, the evidence established that respondent United Federation of Teachers did not breach its duty of fair representation (see Mellon v Benker, 186 AD2d 1020 [1992]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Andrias, J.E, Sweeny, Nardelli, Catterson and DeGrasse, JJ.